17‐2438‐cv 
Munoz‐Gonzalez, et al. v. D.L.C. Limousine Serv. 
 
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                            
                                   August Term 2017 
 
              (Argued: May 24, 2018                  Decided: September 19, 2018) 
                                               
                                    No. 17‐2438‐cv 
                                               
                      –––––––––––––––––––––––––––––––––––– 
                                               
  ALEJANDRO MUNOZ‐GONZALEZ, on behalf of himself, individually, on behalf of 
  all others similarly situated, SUSIE TOWNSEND, as administrator for the estate of 
DANUAL MARTIN, THOMAS ACHEAMPONG, KWAME GYAMFI, ABRAHAM WEINSTEIN, 
  MICHAEL DEJOSEPH, TIMOTHY GEIGER, PETER BEFI, EDWARD DAPICE, RAYMOND A. 
      BROOKS, RICHARD W. NOSHER, JR., DANIEL BENNETT LILIENFELD, EDWARD 
VASQUEZ, LEONARD A. DIMASE, JOHN A. ANDERSON, DENNIS SADDLEMIR, MICHAEL 
F. CURRAN, FRANK J. SAVARESE, EDWARD W. HENRY, MASSIMO NOVELLO, MAURICE 
   PEARSON, DARRIN R. DEAN, ABDELOUAHAD BENOUARA, JOHN RICHARD TOCCO, 
                                               
                                  Plaintiffs‐Appellants, 
                                               
                                            ‐v.‐ 
                                               
       D.L.C. LIMOUSINE SERVICE, INC., CHRIS THORNTON, individually, JOHN 
           D’AGOSTINO, D’AGOSTINO, MELISSA THORNTON, individually, 
                                               
                                  Defendants‐Appellees. 
                                               
                       –––––––––––––––––––––––––––––––––––– 
 




                                                    1 
Before:       LIVINGSTON, CHIN, Circuit Judges, FAILLA, District Judge.1 
 
       D.L.C.  Limousine  Service,  Inc.  (“DLC”)  runs  a  chauffeured  car  service  in 
Westchester  County,  New  York.    Much  like  taxicabs,  DLC’s  cars  pick  up 
members of the public and, for a fare, take them to their requested destinations.   
Its drivers frequently work more than forty hours a week, but DLC does not pay 
them overtime.    Plaintiffs‐Appellants, all former DLC drivers, brought this suit 
for  overtime  compensation  under  the  Fair  Labor  Standards  Act  (“FLSA”),  29 
U.S.C. § 201 et seq.    The district court (Oetken, J.) granted summary judgment to 
DLC,  holding  that  the  FLSA’s  overtime  requirement  did  not  apply  to  DLC’s 
drivers because DLC is “engaged in the business of operating taxicabs,” 29 U.S.C. 
§ 213(b)(17).    We agree.    Accordingly, the judgment is AFFIRMED. 
 
FOR PLAINTIFFS‐APPELLANTS:                JEFFREY R. MAGUIRE (Alexander T. Coleman, 
                                          Michael  J.  Borrelli,  on  the  brief),  Borrelli  & 
                                          Associates, P.L.L.C., Great Neck, New York. 
 
FOR DEFENDANTS‐APPELLEES:                 JOANNA  SANDOLO  (Daniel  G.  Walsh,  on  the 
                                          brief), Belowich & Walsh LLP, White Plains, 
                                          New York. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       The Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., requires that 

employers pay employees one‐and‐a‐half times their regular rate of pay for every 

hour  exceeding  forty  each  workweek.    Id.  § 207(a).    Drivers  employed  by 

employers  “engaged  in  the  business  of  operating  taxicabs”  are  exempt.    Id. 

§ 213(b)(17).    D.L.C.  Limousine  Service,  Inc.  (“DLC”)  runs  a  chauffeured  car 



       1  Judge Katherine Polk Failla, of the United States District Court for the Southern 
District of New York, sitting by designation. 


                                              2 
service  that  does  not  pay  its  drivers  overtime.    Lead  Plaintiff‐Appellant 

Alejandro  Munoz‐Gonzalez  (“Munoz‐Gonzalez”),  a  former  DLC  employee,  has 

brought this case against DLC for overtime compensation under the FLSA.    The 

district  court  granted  DLC’s  motion  for  summary  judgment,  holding  that  DLC 

qualifies  as  “an  employer  engaged  in  the  business  of  operating  taxicabs.”    Id.   

On appeal, Munoz‐Gonzalez argues that the district court misinterpreted the word 

“taxicab.” 

       Having  consulted  dictionaries,  the  FLSA  and  other  contemporaneously‐

enacted statutes, and related legal usage, we conclude that DLC is “an employer 

engaged  in  the  business  of  operating  taxicabs.”    Id.    Three  factors  guide  our 

understanding  of  what  a  “taxicab”  is—namely,  that  it  is:  (1)  a  chauffeured 

passenger  vehicle;  (2)  available  for  hire  by  individual  members  of  the  general 

public; (3) that has no fixed schedule, fixed route, or fixed termini.    There is no 

genuine dispute that DLC’s cars, vans, and SUVs meet this description, and so we 

conclude  that  DLC’s  drivers  are  “employed  by  an  employer  engaged  in  the 

business  of  operating  taxicabs,”  id.  § 213(b)(17).    We  therefore  AFFIRM  the 

judgment below. 




                                            3 
                                       BACKGROUND 

                                   I.    Factual Background2 

       DLC  runs  a  chauffeured  car  service  in  New  York’s  Westchester  County.   

Though  one  company,  DLC  operates  under  two  names:  DLC  Ground 

Transportation  Services  and  LSW  Chauffeured  Transportation  (“LSW”).    The 

latter charges higher fares and uses more expensive cars, the former is the source 

of most of DLC’s business, and both share the same staff, dispatchers, drivers, and 

management.     

       DLC’s fleet consists mostly of five‐person cars, but it also has some SUVs, 

luxury vans, and mini‐coaches.    DLC’s vehicles are not metered, nor do they have 

“Taxi”  or  “Vacancy”  signs  on  their  roofs.    DLC’s  drivers  must  dress 

professionally  in  a  black  suit,  white  shirt,  company  tie,  black  shoes,  and  black 

socks.    They may not choose their own jobs or pick up passengers who hail them 

from  the  street;  DLC’s  central  dispatch,  which  passengers  call  to  arrange  for 

pickup, assigns drivers all their jobs.    Drivers take the passengers wherever they 

want to go, generally relying on in‐car navigation systems for directions unless the 


       2  Because we are reviewing this case on appeal from a grant of summary judgment 
to  DLC,  the  facts  outlined  below  are  either  undisputed  or  viewed  in  the  light  most 
favorable  to  Munoz‐Gonzalez.    See,  e.g.,  Raspardo  v.  Carlone,  770  F.3d  97,  111  (2d  Cir. 
2014). 


                                                 4 
customer directs the driver to take a different route.    Most trips are local (less than 

seventy  miles),  but  passengers  may  book  longer  trips  within  the  tristate  area.   

Passengers often prepay their fares before trips begin.     

       During the time at issue in this case, most of DLC’s work came from trips 

originating at the Westchester County Airport, where it operated a taxi stand.    Its 

contract  with  the  Airport  required  it  to  list  itself  as  an  Airport  Transportation 

Service and a Limousine Service in the NYNEX Yellow Pages.    The second largest 

source of DLC’s work came from passengers calling DLC’s dispatcher to request 

pickup.    DLC also received small portions of its business (less than 5% total) from 

contracts with: 

       (1) a local hotel that allowed DLC to keep a counter in its lobby to serve the 
           hotel’s guests, in exchange for DLC paying the hotel a commission for 
           these rides; and 

       (2) PepsiCo to provide transportation to and from its offices as requested.     

Finally, for some of its repeat customers, DLC would instruct its drivers to charge 

certain fixed rates, treat the passengers as “VIP[s],” and keep bottled water and 

newspapers in the car.     

       During the period relevant here, many of DLC’s drivers worked more than 

forty hours every week, but DLC did not pay them overtime compensation.    In 

2003,  a  former  driver  sued  DLC  for  overtime  compensation  under  the  FLSA.   


                                              5 
DLC responded that it did not have to pay the driver overtime because, as “an 

employer engaged in the business of operating taxicabs,” 29 U.S.C. § 213(b)(17), its 

drivers were exempt from the FLSA’s overtime requirements.    The United States 

District  Court  for  the  Southern  District  of  New  York  agreed  and  dismissed  the 

case.    See  Cariani  v.  D.L.C.  Limousine  Serv.,  Inc.,  363  F.  Supp.  2d  637,  645,  649 

(S.D.N.Y.  2005).    Since  Cariani,  DLC  has  renamed  its  upscale  car  service  to  its 

current  name,  LSW,  entered  into  its  contracts  with  the  local  hotel  and  PepsiCo, 

and increased the size of its LSW fleet to as many as twenty‐five cars.     

                                 II.    Procedural History 

       On December 2, 2015, lead Plaintiff‐Appellant Munoz‐Gonzalez sued DLC 

in the United States District Court for the Southern District of New York.    He and 

approximately twenty other named plaintiffs wish to represent a class of former 

DLC  drivers  who,  like  the  plaintiff  in  Cariani,  are  seeking  to  recover  overtime 

compensation  under  the  FLSA.    On  July  12,  2017,  the  district  court  granted 

summary judgment to DLC.    See Munoz‐Gonzalez v. D.L.C. Limousine Serv., Inc., 

No. 15‐CV‐9368 (JPO), 2017 WL 2973980 at *9 (S.D.N.Y. July 12, 2017) (Oetken, J.). 

       The  FLSA  does  not  define  the  word  “taxicabs,”  but  the  Department  of 

Labor’s Field Operations Handbook (2016 ed.) (“Handbook”) lists criteria to help 




                                               6 
assess  whether  car  services  qualify  for  the  taxicab  exemption.    Applying  the 

Handbook’s criteria, the district court concluded that even though DLC had some 

“recurrent contracts” during the relevant period with a local hotel and PepsiCo, 

DLC’s drivers did not drive along “fixed routes” and DLC served primarily local 

needs,  which,  on  balance,  demonstrated  that  it  operated  as  a  taxicab  company.   

Id. at *4–5.    Munoz‐Gonzalez argued that DLC is an “airport limousine service,” 

which the Handbook distinguishes from a taxicab company, because most of its 

business  comes  from  trips  from  the  Westchester  County  Airport.    The  court 

disagreed, reasoning that DLC receives so much of its business from airport trips 

only  because  Westchester  County  has  little  need  for  taxicabs  beyond  shuttling 

passengers  to  and  from  transportation  hubs.    Finally,  Munoz‐Gonzalez 

contended that DLC is not a taxicab company because it assigns its drivers their 

jobs, advertises itself as a limousine service, and charges higher fees than ordinary 

taxicab  companies.    The  district  court  concluded  that  these  factors  carry  little 

weight because the Handbook does not list them.3     




       3  Munoz‐Gonzalez  also  sued  for  overtime  under  New  York  state  law  and  for 
unpaid minimum wage under the FLSA.    The district court granted DLC’s motion for 
summary judgment on the former claim because the state law at issue is co‐extensive with 
the  FLSA;  Munoz‐Gonzalez  voluntarily  dismissed  the  latter  claim  without  prejudice 
before final judgment was entered.     


                                             7 
       The district court entered final judgment on August 2, 2017.     

                                       DISCUSSION 

       We  review  de  novo  the  district  court’s  grant  of  summary  judgment.    See 

Ramos v. Baldor Specialty Foods, Inc., 687 F.3d 554, 558 (2d Cir. 2012).    Summary 

judgment is appropriate if “there is no genuine dispute as to any material fact and 

the  movant  is  entitled  to  judgment  as  a  matter  of  law.”    Fed.  R.  Civ.  P.  56(a).   

“We may affirm  on any ground  the record  supports,  and  are  not  limited  to  the 

reasons expressed by the district court.”    Laurent v. PricewaterhouseCoopers LLP, 

794 F.3d 272, 289 (2d Cir. 2015). 

       Congress enacted the FLSA in 1938.    See Fair Labor Standards Act of 1938, 

52 Stat. 1060, 29 U.S.C. § 201, et seq.    Sections 6 and 7 of the FLSA, respectively, 

require  that  employers  pay  covered  employees  a  minimum  wage  and  overtime 

pay.    29 U.S.C. §§ 206, 207.    Section 13(b) of the FLSA exempts certain categories 

of  employees  from  overtime  but  not  minimum  wage.    This  case  concerns 

§ 13(b)(17),  the  “taxicab  exemption,”  which  exempts  from  the  overtime 

requirement  “any  driver  employed  by  an  employer  engaged  in  the  business  of 

operating  taxicabs.”    Id.  § 213(b)(17).    Congress  enacted  the  taxicab  exemption 

in 1949.    See Fair Labor Standards Amendments of 1949, Pub. L. No. 81‐393, § 11, 




                                               8 
63  Stat.  910,  918. 4     DLC  concedes  that  it  does  not  pay  its  drivers  overtime 

compensation but argues that it does not have to because it qualifies for the taxicab 

exemption.    The legal issue before us, accordingly, is whether DLC is “engaged 

in the business of operating taxicabs.” 

                                              I 

       This  Court  has  never  interpreted  the  taxicab  exemption  before.    Both 

Munoz‐Gonzalez’s and DLC’s briefs focus extensively on how the Department of 

Labor defines the taxicab exemption in its Handbook.    But they have skipped a 

crucial  step.    “In  statutory  construction,  we  begin  with  the  language  of  the 

statute.    If  the  statutory  language  is  unambiguous  and  the  statutory  scheme  is 

coherent and consistent — as is the case here — the inquiry ceases.”    Kingdomware 

Techs., Inc. v. United States, 136 S. Ct. 1969, 1976 (2016) (internal citations, brackets, 

and quotation marks omitted) (quoting Barnhart v. Sigmon Coal Co., 534 U.S. 438, 

450  (2002)).    We  therefore  begin  our  analysis  with  the  taxicab  exemption’s  text 

and then turn to the FLSA’s structure. 




       4  The  1949  Act  exempted  all  taxicab  employees  (not  just  drivers)  from  both 
minimum wage and overtime provisions (not just overtime).    See Fair Labor Standards 
Amendments of 1949, Pub. L. No. 81‐393, § 11, 63 Stat. 910, 918.    But Congress changed 
the  taxicab  exemption  to  its  current  form  in  1966.    See  Fair  Labor  Standards 
Amendments of 1966, Pub. L. No. 89‐601, § 206(b)(2), 80 Stat. 830, 836. 


                                              9 
                                             A 

       Whether  DLC  is  in  the  “business  of  operating  taxicabs”  turns  on  the 

meaning of the word “taxicab.”    The FLSA does not define “taxicab,” so “we give 

the  term  its  ordinary  meaning,”  starting  our  inquiry  with  contemporaneous 

dictionaries.    Encino  Motorcars,  LLC  v.  Navarro,  138  S.  Ct.  1134,  1140  (2018) 

(interpreting a different exemption under § 13(b) of the FLSA) (quoting Taniguchi 

v. Kan Pacific Saipan, Ltd., 566 U.S. 560, 566 (2012)); see also In re WorldCom, Inc., 723 

F.3d 346, 354 (2d Cir. 2013) (ascertaining the “ordinary meaning” of a statutory 

term  with  reference  to  contemporaneous  dictionaries).    Apart  from  ordinary 

meaning, we also assess how Congress and other courts and legislatures have used 

the same language.    See W. Va. Univ. Hosps., Inc. v. Casey, 499 U.S. 83, 88 (1991); 

see  also  Morissette  v.  United  States,  342  U.S.  246,  263  (1952)  (“[W]here  Congress 

borrows terms of art in which are accumulated . . . legal tradition and meaning[,] 

. . . it presumably knows and adopts the cluster of ideas that were attached to each 

borrowed word . . . .”). 

       Webster’s  New  International  Dictionary:  Unabridged  (2d  ed.  1934)  defines 

“taxicab” as “[a] passenger‐carrying vehicle, usually a motor vehicle designed to 

seat  five  or  seven  persons,  with  or  without  a  taximeter,  maintained  for  hire  on 




                                             10 
public  thoroughfares  or  at  public  stations  or  stands,  but  not  operated  on  a 

schedule.”    Id.  at  2587.5    The  Motor  Carrier  Act  of  1935,  which  authorized  the 

Interstate Commerce Commission (“ICC”) to regulate motor carriers traveling in 

interstate  commerce,  supports  this  definition.    The  Act  exempted  from  its 

operative  provisions  “taxicabs,  or  other  motor  vehicles  performing  a  bona  fide 

taxicab service, having a capacity of not more than six passengers and not operated 

on a regular route or between fixed termini.”    Pub. L. No. 74‐255, § 203(b)(2), 49 Stat. 

543,  545  (emphasis  added).    Thus,  before  enacting  the  taxicab  exemption, 


       5  By “not operated on a schedule,” Webster’s almost certainly meant that, unlike a 
bus or trolley, cars do not make stops at set locations at set times.    This phrase thus refers 
to the cars’ schedules, not whether drivers must report for work at set times. 
        To  be  sure,  some  dictionaries  less  contemporaneous  than  Webster’s  define 
“taxicab”  a  bit  differently.    The  Random  House  Dictionary  of  the  English  Language: 
Unabridged (1966), for example, defines “taxicab” as “a public passenger vehicle, esp. an 
automobile,  usually  fitted  with  a  taximeter.”    Id.  at  1457.    And  the  Oxford  English 
Dictionary, cited by Munoz‐Gonzalez, defines it as “[a] cab for public hire, fitted with a 
taximeter;  esp.  an  automobile  or  motor‐cab  so  furnished.”    17  The  Oxford  English 
Dictionary 680 (2d ed. 1989).    We conclude, however, that Webster’s definition hits closest 
to the mark.    See, e.g., Antonin Scalia & Bryan Garner, Reading Law 70 (2012) (“Most 
common English words have a number of dictionary definitions . . . . [A court should] 
assume  the  contextually  appropriate  ordinary  meaning  unless  there  is  reason  to  think 
otherwise.”).    Random House’s definition encompasses too much, as both city buses and 
subway cars qualify as “public passenger vehicles.”    And Oxford’s definition places far 
too  much  emphasis  on  the  presence  of  a  taximeter.    We  are  loath  to  conclude  that  a 
taxicab loses its essence if the driver removes the taximeter, or that legislators would (or 
did) hinge FLSA overtime liability on the presence or absence of such a meter.    See, e.g., 
Pettus v. Morgenthau, 554 F.3d 293, 297 (2d Cir. 2009) (explaining that we evaluate the text 
of a statute from the perspective of a “reasonable reader” (emphasis added)).   



                                               11 
Congress used the word “taxicabs” to refer to passenger vehicles available for hire 

by individual members of the general public that do not operate on regular routes.6     

       Other contemporaneous legal sources use a similar definition to Congress’s.   

Black’s Law Dictionary (4th ed. 1951) offered three rough equivalents: 

          “[a] conveyance similar to a hackney carriage or old‐fashioned hack or 
           stage  which  is  held  for  hire  at  designated  places  and  has  no  regular 
           schedule or route, but operates to carry passengers at any time to any 
           point and subject to call.” (citing Jarrell v. Orlando Transit Co., 167 So. 664, 
           668 (Fla. 1936)); 

          “[a]  motor  driven  passenger  conveyance  propelled  by  electric  or  gas 
           power, held for public hire, at designated places, charging upon a time 
           or distance basis, carrying passengers to destinations without following 
           any fixed routes.” (citing Tuggle v. Parker, 156 P.2d 533, 534 (Kan. 1945)); 
           and 

          “[a] vehicle subject to contract by person desiring special trip from one 
           point to another without reference to any prescribed legal route.” (citing 
           Jackie Cab Co. v. Chicago Park Dist., 9 N.E.2d 213, 215 (Ill. 1937)). 


       6  To be sure, Webster’s emphasizes the lack of a fixed schedule and Congress the 
lack of fixed route, but this is almost certainly a distinction without a difference.    A car 
that does not drive along a fixed route would have difficulty keeping to a fixed schedule, 
and it is hard to imagine a business model in which a car would drive passengers along 
a fixed route at random times. 
        We also note that in 2002, Congress amended its definition of “taxicab service,” as 
used in Title 49 of the U.S. Code, to include a requirement that taxicab companies, among 
other things, not “primarily provide transportation to or from airports.”    Real Interstate 
Driver Equity Act of 2002, Pub. L. No. 107‐298, § 3(a)(3), 116 Stat. 2342, 2343 (codified at 
49 U.S.C. §§ 13102(22)(A), (22)(B)(ii)).    But this provision, enacted more than fifty years 
after  the  taxicab  exemption,  provides  limited  insight  into  the  meaning  of  the  word 
“taxicab”  in  1949.    See,  e.g.,  Scalia  &  Garner,  supra,  at  78  (“Words  must  be  given  the 
meaning they had when the text was adopted.”). 


                                                 12 
Black’s Law Dictionary 1631 (4th ed. 1951).    And just three years after the taxicab 

exemption’s  enactment,  the  Fourth  Circuit  interpreted  the  word  “taxicab”  the 

same  way.    See  Airlines  Transp.  v.  Tobin,  198  F.2d  249,  252  (4th  Cir.  1952) 

(“[T]axicabs . . . operate without fixed routes or schedules and are at the service of 

the individual customer as to time and destination in order to serve his personal 

convenience.”); see also Jones v. Giles, 741 F.2d 245, 249 (9th Cir. 1984) (“[T]axicabs 

. . . do not use predetermined routes.”). 

       Webster’s,  statutory  usage,  and  other  legal  sources  thus  suggest  several 

crucial  factors  to  consider  when  determining  whether  the  taxicab  exemption 

applies.    Focusing  on  these  factors,  a  “taxicab”  is:  (1)  a  chauffeured  passenger 

vehicle; (2) available for hire by individual members of the general public; (3) that 

has no fixed schedule, fixed route, or fixed termini.     

                                             B 

       We  next  test  whether  focusing  on  these  factors  fits  with  the  FLSA’s 

structure.    See, e.g., Sturgeon v. Frost, 136 S. Ct. 1061, 1070 (2016) (“[T]he words of 

a statute must be read in their context and with a view to their place in the overall 

statutory  scheme.”)  (quoting  Roberts  v.  Sea–Land  Servs.,  Inc.,  566  U.S.  93,  101 

(2012)).    We conclude that it does. 




                                            13 
       When  Congress  enacted  the  taxicab  exemption,  it  also  exempted  from 

overtime any employee who: 

          worked  in  connection  with  operating  or  maintaining  canals  or 
           waterways; 

          worked for a local bus or trolley company;   

          worked as a seaman; or   

          was  subject  to  ICC  regulation  under  § 204  of  the  Motor  Carrier  Act  of 
           1935 (interstate bus and truck drivers), part I of the Interstate Commerce 
           Act  (railroad  workers),  or  title  II  of  the  Railway  Labor  Act  (airline 
           employees). 

Fair  Labor  Standards  Amendments  of  1949,  Pub.  L.  No.  81‐393,  § 11;  see  also  29 

U.S.C.  §§ 213(a)(6),  (a)(9),  (a)(14),  (b)(1),  (b)(2),  (b)(3)  (1952). 7     The  FLSA  thus 

exempted employees throughout the transportation industry.    See also 2 Michael 

B.  Snyder,  Compensation  and  Benefits  § 16:30  (2018)  (“Certain  categories  of 

transportation employees are exempt from the overtime provisions of the FLSA.”). 

       This makes sense.    The transportation industry was already regulated, so 

extending certain FLSA protections to transportation workers could have resulted 

in regulatory conflict.    See 49 U.S.C. §§ 1 et seq., 141 et seq., 171 et seq., 301 et seq., 

901  et  seq.  (1952)  (giving  the  ICC  jurisdiction  over  railroads,  inland  waterway 




         Congress  later  repealed  the  local  bus  and  trolley  exemption.    See  Fair  Labor 
       7

Standards Amendments of 1974, Pub. L. No. 93‐259, § 21(b)(3), 88 Stat. 55, 68. 


                                               14 
transportation,  motor  carriers,  air  commerce,  and  water  carriers).    To  take  just 

one example, the Motor Carrier Act gave the ICC power to set maximum‐hours 

requirements for bus and truck drivers, creating the possibility of a clash between 

ICC  regulatory  objectives  and  the  FLSA’s  overtime  requirement.    See  49  U.S.C. 

§ 302(c); 29 U.S.C. § 207 (1952); see also Levinson v. Spector Motor Serv., 330 U.S. 649, 

684 (1947) (“[T]o the extent that [the Administrator of the Wage and Hour Division 

of the Department of Labor] expands the jurisdiction of the Fair Labor Standards 

Act he must reduce the jurisdiction of the Commission under the Motor Carrier 

Act  . . . .”).    Similarly,  states  and  municipalities  regulated  intrastate 

transportation  like  local  buses,  trolleys,  and,  crucially,  taxicabs.    See,  e.g.,  Jones, 

741 F.2d at 249–50 (suggesting that Congress did not give the ICC jurisdiction over 

taxicabs in part for this reason).    Absent the taxicab exemption, conflicts between 

federal overtime rules and local regulations could have arisen just as easily.    For 

example, cities often regulate taxicab fares, see, e.g., Reed v. City of Waco, 223 S.W.2d 

247, 249 (Tex. Civ. App. 1949), and taxi drivers often work more than forty hours, 

see, e.g., Graham Russell Gao Hodges, Taxi! A Social History of the New York City 

Cabdriver 87 (2007), so mandating overtime compensation for taxicabs could have 

forced municipalities to change their fare caps to keep cabbing profitable. 




                                               15 
       In  short,  we  see  nothing  in  the  structure  of  the  FLSA  that  requires  us  to 

reconsider  our  focus  on  the  three  factors  outlined  above.    This  definition 

comports  with  the  ordinary,  contemporaneous  understanding  of  “taxicab”  and 

appears consistent with the overall structure of the Act. 

                                              C 

       That  said,  our  Circuit  has  traditionally  construed  FLSA  exemptions 

narrowly and against the employers asserting them, and Munoz‐Gonzalez urges 

us to do the same today.    See, e.g., Fernandez v. Zoni Language Ctrs., Inc., 858 F.3d 

45, 48 (2d Cir. 2017).    We cannot do so.    In Encino Motorcars, the Supreme Court 

made clear that we must give FLSA exemptions “a fair (rather than a ‘narrow’) 

interpretation.”    138  S.  Ct.  at  1142  (quoting  Scalia  &  Garner,  supra,  at  363).   

Because  “the  limitations  expressed  in  statutory  terms  [are]  often  the  price  of 

passage,” id. at 9 (quoting Henson v. Santander Consumer USA, Inc., 137 S. Ct. 1718, 

1725 (2017)), we must interpret each FLSA exemption the same way we would any 

other statutory provision—with full attention to its text. 

                                             D 

       In light of the preceding discussion, we conclude that there is no genuine 

dispute that DLC’s drivers qualify for the taxicab exemption.    First, DLC’s fleet 




                                             16 
consists of chauffeured passenger vehicles, including town cars, SUVs, and luxury 

vans.8    Second,  DLC’s  cars  are  available  for  hire  by  individual  members  of  the 

general public.    Third, DLC’s cars take passengers wherever they want to go and 

“do not cover fixed routes or adhere to fixed schedules” or fixed termini.    Cariani, 

363  F.  Supp.  2d  at  644.    Accordingly,  DLC’s  drivers  qualify  for  the  taxicab 

exemption.9 

                                             II 

       Munoz‐Gonzalez makes several arguments to the contrary, largely relying 

on  the  Department  of  Labor’s  Handbook.    The  Handbook,  which  the  district 

court relied on below, explains the scope of the taxicab exemption as follows: 

       The taxicab business consists normally of common carrier transportation in 
       small motor vehicles of persons and such property as they may carry with 
       them  to  any  requested  destination  in  the  community.    The  business 
       operates without fixed routes or contracts for recurrent transportation.    It 
       serves the miscellaneous and predominantly local transportation needs of 
       the community.    It may include such occasional and unscheduled trips to 

       8  On its website, LSW also advertises “motor coach[es]” for “sightseeing” tours in 
New  York  City.    Assuming  arguendo  that  these  motor  coaches  might  not  qualify  as 
taxicabs, drivers employed by DLC might not be covered by the taxicab exemption if they 
spent  enough  of  their  workweeks  driving  these  coaches.    See  29  C.F.R.  § 786.200 
(interpreting  the  taxicab  exemption  not  to  cover  employees  who  perform  “work  of  a 
nature other than that which characterizes [this] exemption” for more than 20% of the 
workweek).    But there is no evidence in the record that any of the plaintiffs drove DLC’s 
motor coaches, so we need not address this hypothetical issue.     
         Both parties agree that Munoz‐Gonzalez’s state law claims are coextensive with 
       9

his FLSA claims, so they fail for the same reasons. 


                                             17 
    or from transportation terminals as the individual passengers may request, 
    and may include stands at the transportation terminals as well as at other 
    places  where  numerous  demands  for  taxicab  transportation  may  be 
    expected. 
     
Handbook  § 24h01.    The  Handbook  also  offers  examples  of  non‐taxicab  work 

including, as relevant here, “driving, in connection with . . . an airport limousine 

service.”    Id. § 24h03(a)(4). 

       Drawing on the Handbook, Munoz‐Gonzalez makes several arguments in 

favor  of  reversal.    But  to  the  extent  that  the  word  “taxicab”  is  ambiguous,  the 

Department  of  Labor’s  Handbook  lacks  the  force  of  law,  and  “is  entitled  to 

deference only to the extent that it has the ‘power to persuade.’”    Chen v. Major 

League Baseball Properties, Inc., 798 F.3d 72, 83 (2d Cir. 2015) (quoting Christensen v. 

Harris Cnty., 529 U.S. 576, 587 (2000)); see also Gummo v. Vill. of Depew, 75 F.3d 98, 

108–09 (2d Cir. 1996) (observing that the Handbook “acknowledges that it does 

not have the force of law” and appears principally to interpret the requirements 

imposed by” the FLSA).    We believe that the factors we focus on are consistent 

with the Handbook, but to the degree the Handbook emphasizes other factors or 

is inconsistent with the discussion here, we decline to defer to the Handbook.    See, 

e.g., Chen, 798 F.3d at 83 (“[W]e decline to defer to the DOL’s guidance to the extent 

that it conflicts with Congress’s plain intent . . . .”).    We nevertheless address each 


                                             18 
of  Munoz‐Gonzalez’s  arguments  in  turn  and  conclude  that  none  of  them  are 

persuasive.   

       First, Munoz‐Gonzalez contends that DLC is not a taxicab company because 

it has contracts for recurrent transportation with PepsiCo and a local hotel, as well 

as accounts with various repeat customers.    This means, he maintains, that DLC 

does  not  operate  “without  . . .  contracts  for  recurrent  transportation”  and  thus 

does  not  qualify  for  the  taxicab  exemption.    Handbook  § 24h01.    We  disagree.   

Contracts like DLC’s with the local hotel have long been common in the taxicab 

industry.    See,  e.g.,  Hodges,  supra,  at  19  (observing  that  the  Waldorf  Astoria 

earned $30,000 annually from this practice in the 1910s).    Moreover, we disagree 

that  a  taxicab  loses  its  essence  if  it  enters  into  a  few  corporate  contracts  of  the 

magnitude of those at issue here. 

       To be sure, a company that received virtually all its business from recurrent 

contracts  and  corporate  clients  might  not  be  “available  for  hire  by  individual 

members  of  the  general  public”  under  our  three‐part  definition.    See,  e.g., 

McKinney  v.  Med  Grp.  Transp.  LLC,  988  F.  Supp.  2d  993,  1002  (E.D.  Wis.  2013) 

(concluding  that  a  car  service  was  not  a  taxicab  company  because  it  received 

“ninety‐five  to  ninety‐eight  percent  of  its  business  through  these  types  of 




                                               19 
contracts”).    But DLC’s so‐called “recurrent contracts” during the relevant period 

constituted  a  negligible  amount — less  than  5% — of  DLC’s  business.    What 

matters is that DLC’s cars were available for hire by individual members of the 

general  public,  and  there  is  no  genuine  dispute  that  they  were.    We  therefore 

disagree with Munoz‐Gonzalez’s contention that “a business’s possession of any 

contracts for recurrent transportation . . . disqualif[ies]” its drivers from the taxicab 

exemption.    Pls.‐Appellants Br. 27. 

      Second,  Munoz‐Gonzalez  argues  that  DLC  does  not  serve  the 

“predominantly local transportation needs of the community” because passengers 

sometimes  travel  long  distances  within  the  tristate  area.    Handbook  §  24h01.   

But there is no genuine dispute that DLC’s trips rarely exceed seventy miles, and 

we do not take the Handbook to mean that a taxicab never travels longer distances.   

In any event, Munoz‐Gonzalez’s argument here is self‐defeating, at least in this 

geographical  area,  because  drivers  who  predominantly  travel  across  state  lines 

would  also  be  exempt  from  the  FLSA’s  overtime  requirement.    See  29  U.S.C. 

§ 213(b)(1) (exempting, via reference to 49 U.S.C. § 31502, any driver of a “motor 

carrier” that transports passengers across state lines, id. § 13501); see also Handbook 




                                           20 
§ 24h05  (“If  for  any  reason,  taxicab  drivers  are  not  exempt  . . .  under  section 

13(b)(17), the possible application of section 13(b)(1) should not be overlooked.”). 

       Finally, Munoz‐Gonzalez argues that DLC is not “engaged in the business 

of operating taxicabs” because it really runs “an airport limousine service.”    See 

Handbook § 24h03(a)(4).    This is so, in his view, because DLC’s contract with the 

Westchester  Airport  requires  it  to  list  itself  in  the  NYNEX  Yellow  Pages  as  an 

Airport  Transportation  Service  and  Limousine  Service,  up  to  91%  of  DLC’s 

business  comes  from  trips  leaving  the  Westchester  County  Airport,  and 

passengers often pre‐pay their fare.    But Munoz‐Gonzalez has misinterpreted the 

term “airport limousine service.” 

       Although  certain  upscale  luxury  cars  are  commonly  referred  to  as 

“limousines,” a secondary definition for the word “limousine” is a vehicle “used 

to carry passengers on a regular route, as between an airport and a downtown area.”   

The  American  Heritage  Dictionary  of  the  English  Language  1016  (4th  ed.  2000) 

(emphasis  added).    This  is  almost  certainly  what  the  Handbook  means  by 

“airport limousine service.”    After using the term “airport limousine service,” the 

Handbook  references  back  to  an  earlier  section  that  describes  “buses/shuttle 

services/limousines carrying interstate passengers and their baggage to and from 




                                            21 
transportation terminals.”    Handbook § 24c04 (emphasis added).    And just three 

years after the taxicab exemption was enacted, the Fourth Circuit distinguished 

“taxicabs” from “airport limousines” because the latter have “fixed routes” while 

the former do not.    Tobin, 198 F.2d at 252.    Indeed, if “airport limousine service” 

referred to cars available for hire by the public that frequently travel to or from an 

airport, it would be impossible to distinguish taxicabs from “airport limousines,” 

as the Handbook itself notes that taxicabs “may [have] stands at . . . transportation 

terminals,” including airports.    Handbook § 24h01. 

       Accordingly,  the  Handbook  uses  the  term  “airport  limousine  service”  to 

refer  to  shuttles  that  drive  on  a  regular  route  between  an  airport  and  another 

location.    The Handbook lacks the force of law and the term “airport limousine 

service”  does  not  appear  in  the  FLSA.    But  even  setting  these  problems  aside, 

DLC is not an airport limousine service for the same reasons that it is a taxicab 

company. 

                                            III 

       Finally,  departing  from  both  the  text  of  the  FLSA  and  the  Handbook, 

Munoz‐Gonzalez argues that DLC is not a taxicab company because: 

      (1) it controls its drivers’ work; 




                                            22 
      (2) its cars do not look like taxicabs; and 

      (3) it advertises itself as a luxury car company. 

As these factors are neither among those highlighted in our earlier analysis nor are 

they  featured  in  the  Handbook,  we  consider  them  of  limited  importance.    But 

because some other courts have found these factors relevant,10  we explain below 

why, even setting aside the FLSA’s text, the taxicab exemption should not turn on 

these factors.   

       First, the simple fact that DLC’s dispatcher controls its drivers’ assignments 

— and thus that customers cannot hail DLC cars from the street — does not cut 

against  its  being  a  taxicab  company.    Taxicabs  have  not  always  cruised  for 

passengers,  see,  e.g.,  Hodges,  supra,  at  72,  and  control  over  drivers  bears  on 

whether the drivers are independent contractors or employees, not the nature of 

DLC’s  business,  see,  e.g.,  Restatement  (Second)  of  Agency  § 2  (1958).    What  is 



       10  See, e.g., Abel v. S. Shuttle Servs., Inc., 301 F. App’x 856, 860–61 (11th Cir. 2008); 
Wirtz v. Cincinnati, Newport & Covington Transp. Co., 375 F.2d 513, 514 (6th Cir. 1967) (per 
curiam);  Arena  v.  Plandome  Taxi  Inc.,  No.  12‐CV‐1078  (DRH),  2014  WL  1427907,  at  *9 
(E.D.N.Y. Apr. 14, 2014); June‐Il Kim v. SUK Inc., No. 12‐CV‐1557 (ALC), 2014 WL 842646, 
at *5 (S.D.N.Y. Mar. 4, 2014); McKinney v. Med Grp. Transp. LLC, 988 F. Supp. 2d 993, 996 
(E.D. Wis. 2013); Powell v. Carey Intʹl, Inc., 490 F. Supp. 2d 1202, 1206–07, 1213 (S.D. Fla. 
2006); Rossi v. Associated Limousine Servs., Inc., 438 F. Supp. 2d 1354, 1363 (S.D. Fla. 2006); 
Mascol v. E & L Transp., Inc., 387 F. Supp. 2d 87, 98 (E.D.N.Y. 2005); Herman v. Brewah Cab, 
Inc., 992 F. Supp. 1054, 1060 (E.D. Wis. 1998); see also Opinion Letter Fair Labor Standards 
Act (FLSA), 1998 WL 852774, at *1 (Apr. 17, 1998). 


                                               23 
more,  DLC  requires  its  drivers  to  take  assignments  from  a  central  dispatcher 

because  municipalities  in  Westchester  County  prohibit  taxicab  drivers  from 

picking up people from the street.     

       Second, DLC’s cars should not fail to qualify as “taxicabs” simply because 

they  lack  “Taxi”  or  “Vacancy”  signs  and  taximeters,  or  because  DLC’s  drivers 

must dress professionally in black suits, white shirts, and ties.    The appearance 

of the car and dress of the driver do not weigh heavily in our consideration.    Both 

go more to the marketing of the business than the core operation of the business 

itself.    Taxicabs have come a long way since the “hackney carriage” of old, and 

no reasonable legislator would have wanted the scope of the taxicab exemption to 

turn  on  a  car’s  aesthetics  or  its  driver’s  couture.    See  also  Hodges,  supra,  at  8–9 

(noting that one of New York City’s first taxicab companies required its drivers to 

wear  “a  uniform  designed  to  emulate  a  West  Point  cadet’s”).    In  short,  no  one 

ordering a “taxicab” would think twice if one of DLC’s chauffeured cars arrived 

to  pick  her  up.    See,  e.g.,  Mohamad  v.  Palestinian  Auth.,  566  U.S.  449,  454  (2012) 

(interpreting a word’s plain meaning with reference to how people “use the word 

in everyday parlance”). 




                                               24 
       Finally,  although  DLC  does  indeed  advertise  some  of  its  services  in  the 

Yellow Pages as luxury car transportation (or “Limousine Services”) rather than 

taxicab transportation, we do not believe that this should matter either.    A taxicab 

is a taxicab is a taxicab; how a company markets its services or products does not 

change  what  it  is  for  purposes  of  the  FLSA.    The  factors  we  have  noted  above 

provide the more appropriate focus for assessing the applicability of the taxicab 

exemption. 

                                    CONCLUSION 

       For the foregoing reasons, we AFFIRM the district court’s judgment. 




                                            25